RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2839-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

D.P.,

          Defendant,

and

M.S.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.M.P.,

     a Minor.
_____________________________

                    Submitted January 15, 2020 – Decided February 5, 2020

                    Before Judges Koblitz, Whipple and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Cape May County,
            Docket No. FG-05-0006-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Phuong Vinh Dao, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Iraisa C. Orihuela-Reilly, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Nancy P. Fratz, Assistant Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant father M.S. appeals from the February 13, 2019 judgment

terminating his parental rights to A.P., his child with D.P. The Division of Child

Protection and Permanency (Division) became involved with A.P. when she was

just two days old. Defendant mother, D.P., is not a party to this appeal. We

affirm for the reasons explained by Judge M. Susan Sheppard in her written

decision issued the same day.

      Defendant raises the following issues on appeal:

            POINT I: THE TRIAL COURT ERRED WHEN IT
            FOUND THAT M.S.'S PARENTAL RELATIONSHIP
            PRESENTED A SUBSTANTIAL RISK OF HARM TO
            A.P.

                                                                          A-2839-18T2
                                        2
            POINT II: THE TRIAL COURT ERRED WHEN IT
            FOUND THAT M.S. WAS UNABLE OR
            UNWILLING TO MITIGATE THE HARM THAT
            MIGHT RESULT FROM REUNIFICATION.

            POINT III: THE TRIAL COURT ERRED IN
            FINDING THAT [THE DIVISION] PROVIDED
            REASONABLE SERVICES UNDER PRONG
            THREE.

            POINT IV: THE TRIAL COURT ERRED WHEN IT
            FOUND THAT A.P. WOULD BE HARMED FROM
            CONTINUED CONTACT WITH HER FATHER.

      A.P. was placed with her foster parents by the Division when she was just

two days old, after D.P. tested positive for marijuana and the Division executed

an emergency removal. D.P. was unable to care for A.P. and there was no father

listed on the birth certificate, although M.S. believed he was the father and

indicated he wanted to care for A.P. After it was determined M.S. was the

biological father, he was allowed supervised-only visits with A.P. based on his

prior Division involvement and a domestic violence arrest, as well as the

recommendation by Dr. Gregory Gambone that M.S. was currently unable to

parent. Dr. Gambone recommended unsupervised visits be contingent on the

completion of drug counseling, anger management, and parenting skills

services, among other things. At the time, M.S. lived with his mother, who had




                                                                        A-2839-18T2
                                       3
prior Division involvement, and two other family members were ruled out as

placements.

      Our review of the record informs us that while M.S. did have some

positive visits and interactions with A.P., where it was apparent he loved her

and wanted to parent her, over the course of two years he would not fully comply

with services, was belligerent with Division workers and service providers,

refused to give the Division proof of employment, failed to perform random

drug screens, failed to confirm multiple visits ahead of time as instructed , and

was unable to establish a safe and stable home for A.P., which prevented him

from progressing to unsupervised visits. Although the trial judge gave M.S. a

ninety-day extension before trial to show the court he could comply with

services, M.S. instead was arrested on burglary and aggravated assault charges,

and once out on bail refused to comply with court orders directing him to

disclose to the Division where he was living.

      In the meantime, A.P. developed a strong and nurturing bond with her

foster parents, who expressed their wish to adopt her, and who put off a mission

trip to Mexico until they could either adopt A.P. or until she was placed back

with her parents. The foster parents also indicated they wanted to keep in touch

with M.S. were they to adopt A.P., and they kept in contact with M.S.'s aunt so


                                                                         A-2839-18T2
                                       4
A.P. would know her biological family. The record reflects that A.P. thrived in

the home environment of her foster parents.

      The matter proceeded to a guardianship trial on December 3, 2018. At the

time of trial, M.S. had been indicted for the June burglary and aggravated assault

charges. A.P. was now two years and three months old and had been in the home

of her foster parents for all but the first two days of her life. M.S. did not appear

on the first day of trial, even though he was informed of the date and time.

      The Division called Sean O'Reilly, the permanency caseworker, and Dr.

James Loving, an expert in clinical and forensic psychology. The Law Guardian

called Dr. Jo Anne Gonzalez, an expert in clinical psychology and bonding.

      Dr. Loving opined while M.S. appeared loving toward A.P. and had a bond

with her, the bond was similar to that of an extended family member, and that

any risk of harm from severing that bond would be negligible and could be easily

mitigated by the foster parents. A.P.'s bond with her foster parents, however,

was very strong, as they were the only caretakers she had known since she was

two days old, and Dr. Loving and Dr. Gonzalez, the law guardian's expert, both

agreed there was a high risk that severing that bond would cause A.P. severe

psychological and emotional harm.




                                                                             A-2839-18T2
                                         5
      Based on the Division records, expert reports, and testimony by the

experts and the Division worker, the family court found the Division proved all

four prongs of the best interest test under N.J.S.A. 30:4C-15.1(a) and terminated

M.S.'s parental rights. While M.S. argues evidence that termination was not in

A.P.'s best interest was ignored, which necessitates a reversal of the order

terminating his parental rights to A.P., there is substantial, credible evidence to

support the family court's findings, which are set out in Judge Sheppard's

thorough and thoughtful opinion.

      Our review of that decision is limited. Cesare v. Cesare, 154 N.J. 394,

411 (1998). We defer to the judge's expertise as a Family Part judge, id. at 412-

13, and we are bound by her factual findings so long as they are supported by

sufficient credible evidence, N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)). We conclude the factual findings of Judge Sheppard are fully

supported by the record and the legal conclusions drawn therefrom are

unassailable.

      Affirmed.




                                                                           A-2839-18T2
                                        6